[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                              No. 08-15504                  ELEVENTH CIRCUIT
                                                                MAY 29, 2009
                          Non-Argument Calendar
                                                             THOMAS K. KAHN
                        ________________________
                                                                  CLERK

                          Agency No. A098-730-411

ANMARY CAROLINA SOCORRO BERMUDEZ,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (May 29, 2009)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Anmary Socorro Bermudez, a native and citizen of Venezuela, petitions for
review of the decision of the Board of Immigration Appeals that denied her motion

to reconsider. Socorro contends that the Board erred when it refused to reopen her

removal proceeding. We deny in part and dismiss in part Socorro’s petition.

                                I. BACKGROUND

      Socorro was admitted in November 2003 as a nonimmigrant visitor. In

March 2005, the Immigration and Naturalization Service issued a notice to appear

and charged Socorro for staying in the country past the authorized period. INA §

237(a)(1)(B); 8 U.S.C. § 1227(a)(1)(B). Socorro conceded removability and filed

an application for asylum and withholding of removal under the Immigration and

Nationality Act and the United Nations Convention Against Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment. Socorro alleged that she

was threatened and intimidated after she refused to falsify government payroll

documents to pay individuals who supported Hugo Chavez.

      The immigration judge ruled that Socorro’s application for asylum was

untimely and, in the alternative, the application failed on the merits. The

immigration judge found that the threats and intimidation did not establish that

Socorro suffered past persecution, or the possibility of future persecution or

torture, particularly when Socorro remained in the position for several months after

the alleged persecution began and she waited more than a year to leave Venezuela.

The Board dismissed Soccoro’s appeal and her motion for reconsideration.
                                          2
      In March 2008, Socorro moved to reopen her immigration proceedings on

the basis of a change in conditions in Venezuela. Socorro submitted statements

from three acquaintances in Venezuela that Socorro had been harassed and

threatened by the Bolivarian Circles. Socorro also submitted several newspaper

reports that the Chavez government violated human rights and did not tolerate

disagreement with its policies. The Board denied the motion as untimely and ruled

that Socorro failed to submit evidence that was previously unavailable to prove

that conditions in Venezuela had changed since her original removal hearing.

      In July 2008, Socorro moved the Board to reconsider as a “humanitarian

act.” The Board denied the motion on the basis that Socorro failed to “demonstrate

any error” in its previous decision. The Board explained that it lacked “power to

grant equitable remedies or to confer general humanitarian relief on aliens” in the

absence of evidence that Socorro’s removal proceedings were “fundamentally

unfair” or that she was denied “a full and fair opportunity to be heard.”

                          II. STANDARD OF REVIEW

      We review the denial of a motion to reconsider for abuse of discretion.

Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007).

                                 III. DISCUSSION

      Socorro challenges the denial of her motion to reconsider on two grounds.

Socorro argues that she submitted evidence to establish that conditions were
                                          3
declining in Venezuela. Socorro also argues that the Board failed to recognize it

had authority to sua sponte reopen her removal proceedings, but we lack

jurisdiction to consider that argument. See Lenis v. U.S. Att’y Gen., 525 F.3d
1291, 1294 (11th Cir. 2008).

      The Board did not abuse its discretion by denying Socorro’s motion.

Socorro argued that the Board overlooked statements and newspaper articles that

she submitted with her motion to reopen, but those documents do not establish that

conditions have changed in Venezuela. See Calle, 504 F.3d at 1331. In the

absence of evidence that conditions in Venezuela had changed since Socorro filed

her original application, she was not eligible for an exception to the time limit to

file a motion to reopen. See INA § 240(c)(7)(C)(i)-(ii); 8 U.S.C. §

1229a(c)(7)(C)(i)-(ii).

      Socorro also complains that the immigration judge and Board failed to

consider her request for relief under the Convention, but she failed to petition

timely this Court to review the order of removal. An alien must petition for review

of an order of removal “no[] later than 30 days after the date of the final order of

removal.” INA § 242(b)(1); 8 U.S.C. § 1252(b)(1). The order of removal became

final on August 24, 2007, when the Board dismissed Socorro’s appeal, and her

petition for review, filed on January 16, 2009, was untimely. We lack jurisdiction

to review the order of removal.
                                           4
                              IV. CONCLUSION

      We DENY the petition challenging the denial of Socorro’s motion to

reconsider and DISMISS the petition challenging the order of removal.

      DENIED IN PART AND DISMISSED IN PART.




                                        5